Citation Nr: 9909416	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-13 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to increased special monthly compensation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from September 1977 to 
November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
following an October 1995 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
special monthly compensation.  Subsequently, by an October 
1996 hearing officer decision, the veteran was granted a 
combined 100 percent schedular rating for disability due to 
multiple sclerosis and special monthly compensation under 38 
U.S.C.A. § 1114 (West 1991). 

Initially, the Board notes that controlling laws and 
regulations provide that when pertinent evidence is submitted 
in a timely fashion to the Board, such evidence must referred 
to the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case unless 
the claimant or appointed representative waives such 
consideration.  38 C.F.R. §§ 19.37(a), 20.1304 (1998).  In 
this regard, the Board received from the veteran's 
representative additional evidence in January 1999 which took 
the form of a medical opinion from Craig N. Bash, M.D.  This 
report specifically discussed, among other things, the extent 
of the veteran's symptomatology due to his service-connected 
multiple sclerosis, and included an opinion to the effect 
that the veteran has loss of use of his lower extremities, 
total incontinence of bladder and bowel, and severe 
incomplete paralysis of all radicular groups.  Therefore, the 
Board finds that it is pertinent to the issue on appeal.  
However, because the veteran's representative, in a January 
1999 informal brief, expressly withheld a waiver of AOJ 
review, a remand is required.  Id.

Furthermore, a review of the record on appeal shows that the 
veteran filed with the RO a February 1990 notice of his award 
of Social Security Administration disability benefits.  
However, copies of the medical reports that supported such a 
claim were not obtained by the RO.  Therefore, before 
appellate consideration of the issue on appeal can be 
conducted, copies of such records, if extant, should be 
obtained and associated with the claims file.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 1 
Vet.App. 90 (1990).

Consequently, this case is REMANDED for the following 
actions:

1.  The veteran should also be allowed to 
further supplement the record on appeal.  
38 C.F.R. § 3.159 (1998).

2.  The RO should obtain from the Social 
Security Administration any records 
pertinent to the veteran 's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
to adjudicate such a claim.

3.  The RO should undertake any 
additional development suggested by the 
information contained in any of the newly 
received documents, including Dr. Bash's 
January 1999 report, and thereafter re-
adjudicate the veteran's claim.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


